                                         Case 5:17-cv-00220-LHK Document 1093 Filed 01/03/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                     Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                      Plaintiffs,                          ORDER RE MISCELLANEOUS
                                                                                               ISSUES
                                  14              v.

                                  15     QUALCOMM INCORPORATED, et al.,
                                  16                      Defendants.

                                  17

                                  18           The parties have provided one set of hard-copy deposition transcripts for some of the

                                  19   witnesses to be called at trial. A hard copy of the deposition transcripts of all the witnesses to be

                                  20   called at trial would be helpful to the Court in ruling on high priority objections. Therefore, the

                                  21   Court requests that the parties provide a total of 3 sets of hard-copy deposition transcripts, double-

                                  22   sided, in three-ring binders for all of the witnesses to be called at trial. The parties’ provision of

                                  23   these 3 hard-copy sets of deposition transcripts eliminates the need for the parties to electronically

                                  24   file these transcripts with their high priority objections, which will also avoid a multitude of

                                  25   sealing motions.

                                  26           Moreover, the Court notes that while delivering documents to the Court’s law clerks, a

                                  27   member of Qualcomm Inc.’s legal team told the clerks to “settle the case for us.” This statement

                                  28                                                       1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE MISCELLANEOUS ISSUES
                                         Case 5:17-cv-00220-LHK Document 1093 Filed 01/03/19 Page 2 of 2




                                   1   appears to have been made in jest. No one from the Federal Trade Commission’s legal team was

                                   2   present. The parties are reminded that ex parte communications with the Court and its staff about

                                   3   the case are prohibited. The parties’ comments about the case should only be made in open court

                                   4   or in legal filings.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: January 3, 2019

                                   8                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE MISCELLANEOUS ISSUES
